Citation Nr: 1225064	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran has a current hearing loss disability as defined by VA regulation under 38 C.F.R. § 3.385.

2.  Audiometric testing in service show that the Veteran's hearing acuity decreased slightly between entrance to and separation from the military, as acknowledged by the VA examiner in the July 2007 VA Audio examination report.

3.  The Veteran was exposed to noise during combat in the military and was exposed to noise in civilian occupations over the years after service; he also sustained a head trauma in a motor vehicle accident 1990.

4.  It is at least as likely that the Veteran's current hearing loss is the result of noise exposure in service as it is the result of some other cause or factor to include post-service noise exposure and a head trauma in 1990.

5.  It is at least as likely that tinnitus is proximately due to or the result of the Veteran's hearing loss as it is the result of some other cause or factor.



CONCLUSIONS OF LAW

1.  Reasolving reasonable doubt in favor of the Veteran's claim, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309. 3.385 (2011).

2.  Reasolving reasonable doubt in favor of the Veteran's claim, tinnitus is proximately due to or the result of the Veteran's hearing loss.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).


Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")


Analysis

The Veteran contends that his hearing loss and tinnitus are related to his period of active duty service from November 1968 to December 1971.  In his April 2009 substantive appeal, the Veteran stated that he believed both his hearing loss and tinnitus were directly related to his service in Vietnam, during which time he was exposed to combat noise, to include noise from gun and artillery fire, with no hearing protections.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.

The medical evidence of record shows that the Veteran suffers from hearing loss which meets the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  Specifically, the July 2007 VA Audio examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
55
50
LEFT
15
25
40
50
60

Because these results show auditory thresholds greater than 40 decibels, the results meet the requirement for a hearing loss "disability" for the purpose of service connection pursuant to 38 C.F.R. § 3.385.  The VA examiner determined there was a mild dropping to sharply to a moderate to severe mid-to-high frequency sensorineural hearing loss in both ears, right ear slightly better than the left.  Therefore, the Board concludes that the Veteran has a current bilateral hearing loss disability in this case.

Regarding in-service incurrence of his hearing loss, audiometric testing results on service entrance and separation indicate that the Veteran's hearing acuity decreased during service, especially in the left ear.  Specifically, the October 1968 service entrance examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
/
15
LEFT
5
0
-5
/
10

In comparison, his December 1971 separation examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
15
LEFT
20
10
15
15
20

Indeed, the July 2007 VA examiner acknowledged that there was a slight decrease in the Veteran's hearing from the time of entrance to exit.  

However, the examiner noted that the Veteran's hearing was still found to be within normal limits in both ears at separation, and opined that "[i]t is more likely than not that the veteran is not service-connected for hearing loss due to military noise exposure."  The examiner added, 

Hearing loss today is more than likely due to civilian noise exposure.  The veteran worked in a few different occupations where noise was involved.  The veteran also involved in an auto accident which involved head trauma.  It is possible that the hearing loss was due to that or some other unknown etiology.  

Regarding this, the Veteran reported that after separation from service, he worked in manufacturing for approximately three years and also worked in a malting company for thirteen and a half years.  Most recently, he had been working with the postal service for approximately eighteen years.  He also reported that he was involved in a car accident in 1990 which affected his speech and motor function.

The Board concludes that the July 2007 opinion is inadequate as the examiner appeared primarily to rely on the fact that the Veteran's hearing acuity at separation was normal in contrast with the Court's holdings in Ledford and Hensley that in certain circumstances service connection for hearing loss may be granted even when a hearing loss "disability" as defined under 38 C.F.R. § 3.385 is not demonstrated upon discharge from service.  Moreover, although the VA examiner stated that the Veteran's current hearing loss is more likely due to civilian noise exposure or possibly to the head trauma sustained in 1990 or to some other unknown etiology, he failed to explain the basis for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In other words, the examiner did not state the reason for the conclusion that, for example, noise exposure after service was more likely a cause of the hearing loss today than noise exposure in service was.  The Board therefore affords little probative value to the July 2007 VA examiner's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Nevertheless, regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that it is not necessary to remand for another opinion in this case.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Concerning this, the Board notes that two of the three requirements for service connection for hearing loss have been met: (1) there is a current bilateral hearing loss disability as defined in section 3.385 and (2) there was an injury--military acoustic trauma-sustained in service which is conceded and noted to be consistent with the Veteran's duties and circumstances in service including serving as a radioman in combat in Vietnam.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 392.  With regard to the latter, the Veteran stated that, while serving in combat in Vietnam, he was exposed to various weapon noise to include gun and artillery fire.  He also indicated that he was constantly exposed to noise from radio communication serving as a radioman during the entire tour of duty.  His DD-214 lists his military occupational speciality (MOS) as Field Radio Operator and reflects that he was awarded the Purple Heart Medal.  He was also awarded the Vietnamese Campaign Medal with device, Republic of Vietnam Meritorious Unit Citation, and Rifle Sharpshooter Badge.  

Given the presence of a current hearing loss disability, the exposure to noise in service, and the service treatment records showing an upward threshold shift on audiometric testing from the time of entrance to separation, the Board concludes that there is sufficient evidence in support of the Veteran's claim for service connection for bilateral hearing loss to grant service connection now.  Although the VA examiner provided a negative opinion regarding a connection between the Veteran's hearing loss and service, the Board finds that, given that the examiner did not provide a reason for concluding that other "possible" causes and even unknown etiological factors more likely resulted in the hearing loss than the noise exposure in service, the evidence is at least in equipoise as to that question, and therefore, the Board will grant the benefit of the doubt to the Veteran in allowing service connection for bilateral hearing loss in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this regard, the Board finds that it is at least as likely that his current hearing loss is the result of noise exposure in service as it is the result of some other cause or factor to include noise exposure after service and a head trauma in 1990.

Because the Board is granting service connection for hearing loss in this decision, the question arises as to whether service connection for tinnitus may also be considered on a secondary basis, i.e., as proximately due to or the result of the service-connected hearing loss disability.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that 'an associated hearing loss is usually present' with tinnitus.  THE MERCK MANUAL, SEC. 7, CH. 82, APPROACH TO THE PATIENT WITH EAR PROBLEMS.  In addition, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Finally, the Board notes that 'high frequency tinnitus usually accompanies [noise-induced] hearing loss.'  THE MERCK MANUAL, SEC. 7, CH. 85, INNER EAR.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds, as it did with the claim for service connection for the hearing loss disability, that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Therefore, resolving all reasonable doubt in his favor, it is as likely that tinnitus is the result of the now service-connected hearing loss as it is to some other cause or factor.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


